United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-1389
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

             Kimberly A. Edwards, also known as Kimberly Edwards

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                            Submitted: December 6, 2017
                             Filed: December 11, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

       Kimberly Edwards directly appeals the below-Guidelines-range sentence the
district court1 imposed after she pled guilty to participating in a drug conspiracy. Her

      1
       The Honorable Michael Melloy, United States Circuit Judge, sitting by
designation as United States District Judge for the Southern District of Iowa.
counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), questioning the reasonableness of Edwards’s
sentence.

       Having considered Edwards’s arguments, we conclude that the district court
did not impose an unreasonable sentence. See United States v. Feemster, 572 F.3d
455, 461-62 (8th Cir. 2009) (en banc) (reviewing sentence under deferential
abuse-of-discretion standard); see also United States v. Lazarski, 560 F.3d 731, 733
(8th Cir. 2009) (where district court varied downward from Guidelines range, it was
“nearly inconceivable” that court abused its discretion in not varying further). In
addition, having independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), we find no non-frivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw. The judgment is affirmed.
                       ______________________________




                                        -2-